Citation Nr: 1531985	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and evidence has been received to reopen a claim of entitlement to service connection for colorectal cancer, and if so, whether service connection for  residuals of colorectal cancer is warranted.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from December 1996 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for colorectal cancer, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2006 rating decision denied the claim for service connection for colorectal cancer; the Veteran did not appeal the decision and it became final. 

2.  The additional evidence presented since the June 2006 rating decisions provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for colorectal cancer.


CONCLUSION OF LAW

New and material evidence has been presented, and the claim for service connection for colorectal cancer, to include all residuals, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision dated in October 2005 the RO denied the claim for service connection for colorectal cancer because there was no evidence the condition had onset in service or was caused by service, it did not manifest within one year of discharge from service, and there was no evidence linking the condition to any aspect of the Veteran's service, to include exposure to asbestos or ionizing radiation.  He thereafter submitted additional evidence, and a June 2006 rating decision confirmed the prior denial, noting that the evidence continued to show the claimed colon/rectal cancer was not incurred in or caused by military service.  The Veteran was informed of the decisions and of his appellate rights, but he did not appeal the decisions.  Moreover, new and material evidence was not submitted within the appellate period of the June 2006 rating decision.  Accordingly, the October 2005 and June 2006 decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record when the claim for service connection for colorectal cancer was last denied included the Veteran's service treatment records, service personnel records, VA outpatient treatment records, and statements from the Veteran asserting that he developed colorectal cancer due to exposure to asbestos and/or ionizing radiation in service.  The record also contained an August 2005 Radiation Risk Activity Information Sheet with a response from the Department of the Navy that a review of the exposure registry by name and social security number revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The service records do not contain any complaints, history or findings pertaining to colon rectal cancer.  

After service, VA outpatient treatment records note in May 2004 he was seen for complaints of discomfort on his tailbone that had onset two weeks earlier.  Low back pain was noted.  In September 2004 he was seen for complaints of blood in his stools for three to four weeks, as well as worsening back pain.  In October 2004, the Veteran presented to the emergency room.  Examination revealed a rectal mass and subsequent testing confirmed Stage IV colon cancer.  A January 2005 report of contact noted adenocarcinoma of the rectum with metastasis to the prostate and seminal vesicales with onset of disability in November 2004.  

The evidence received since the prior final denial includes a December 2009 witness statement from the Veteran's brother, a December 2011 VA negative medical opinion report, VA and private treatment records, and private medical opinion reports.  In statements in July 2009, November 2011 and January 2010, Dr. R.J.B., the Veteran's treating oncologist noted that colon cancer was a notoriously slow growing disease and often times it took several years for a polyp to develop and another several years for this polyp develops into a significant malignancy.  Consequently, it was likely that the Veteran's disease was present prior to his discharge from service. 

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for colorectal cancer and its residuals is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for colorectal cancer is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the matter; rather, consideration of the claim    for service connection on the merits is required.  However, the Board finds that additional development is necessary before such consideration can occur.

The service treatment records documented a complaint of back pain on January 13, 2000, after a student dropped a heavy box on the Veteran and he received the full weight of the box.  He was treated for lower back strain, with findings on exam of muscle spasm and pain in the lower middle back.  The service records do not contain any complaints, history or findings pertaining to colorectal cancer.  

As noted above, the Veteran has submitted private medical opinions from Dr. R.J.B. and Dr. J.R. who essentially opined that the Veteran's colorectal cancer was of a very slow growing nature and as such, it was highly likely that his cancer had its onset during service.  Dr. R.J.B. also appeared to associate the in-service January 2000 complaints of back pain with the post-service diagnosis of colorectal cancer.  Dr. R.J.B. indicated that had a colonoscopy been conducted in 2001, it would have  revealed colon cancer.  In a report dated in August 2010, Dr. J.R. stated that given the fact that the Veteran became symptomatic with back pain in January 2004, his tumor likely developed years before being diagnosed in 2004, as localized tumors in the bowel did not cause back pain symptoms.  Therefore, this tumor had been there long enough for it to progress in the bowel and in addition spread throughout the pelvis.  As such, Dr. J.R. stated that he suspected that had testing been conducted during active duty, a polyp with possible malignancy would have been found because the evolution from a polyp to malignancy and then to advanced stage malignancy was generally over some years.

VA obtained a medical opinion in December 2011 to address the Veteran's contentions.  The VA examiner, after reviewing all of the listed evidence, noted  that the in-service complaint of low back pain January 13, 2000 was secondary to muscle strain relating to heavy lifting.  The examiner opined that it was improbable that the back pain noted in service represented metastatic colon cancer because if the in-service complaints had been secondary to metastatic colon cancer, the pain would have inevitably progressed and growing back pain would have been an unmistakable clinical pattern.  The examiner did not address whether the Veteran's cancer likely had onset in service or became manifest within one year of discharge from service, or is related to some event in service.  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that an additional VA opinion is needed to decide the claim.

The Veteran claims that he is unemployable due to his colorectal cancer and its residuals.  The Board thus finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for service connection for cancer.  As such, the Board defers consideration of the claim for entitlement to a TDIU, pending adjudication   of the inextricably intertwined claim for service connection for colorectal cancer,    to include all residuals.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Finally, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for colo/rectal cancer, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file. If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

3.  After completion of the above directives, forward the claims file to a VA oncologist.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's colorectal cancer had its onset in or is related to any aspect of the Veteran active service between December 1996 to December 2000, to include whether it was manifested within one year of service separation, even though it was not officially diagnosed until 2004.  In rendering such opinion, the examiner should consider    the medical opinions of Dr. Ballou and Dr. Rubin.  A rationale for the opinions expressed should be provided.

4.  After undertaking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant should be furnished a Supplemental Statement of the Case and   given the opportunity to respond thereto before the case   is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


